EXHIBIT 10.3


 


SHARE PURCHASE AGREEMENT


 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into as of this 27th
day of December 2005 by and among:

 

(1)   Hardinge Taiwan Limited (the “Purchaser”), a company organized and
existing under the laws of the R.O.C., having its registered office at 4
Tse-Chiang San Road, Nan-Kang Industrial Park, Nanto City, Taiwan, R.O.C.
(“Purchaser”);

 

(2)   Mr. Gordon G. R. Yang ([g10451kii001.jpg]), a citizen of the Republic of
China and having his domicile at No.22, Sinping Lane, Taiping City, Taichung
County 411, Taiwan, R.O.C.;

 

Ms. Yang Lin, Hsueh-O ([g10451kii002.jpg]), an ROC citizen and having her
domicile at 15F., No.356-3, Yongsing St., North District, Taichung City 404,
Taiwan, R.O.C., and

 

Mr. Mon How Wu ([g10451kii003.jpg]), an ROC citizen and having his domicile at
1F., No.206, Sec. 1, Chongde Rd., North District, Taichung City 404, Taiwan,
R.O.C. (hereinafter referred to individually as a “Seller”, and collectively,
the “Sellers”.)

 

(Each of the Purchaser and the Sellers is hereinafter referred to individually
as a “Party” and collectively, the “Parties”.)

 

W I T N E S S E T H:

 

WHEREAS, U-Sung Co. Ltd. (the “Company”), a company limited by shares organized
and existing under the laws of the R.O.C., has a paid-in capital of
NT$17,000,000 with 170,000 issued and outstanding shares of common stock, at a
par value of One Hundred New Taiwan Dollars (NT$100) per share;

 

WHEREAS, the Sellers collectively own 100% of the issued and outstanding shares
in the Company with each of their shareholding as indicated in Schedule 1
hereof; and

 

WHEREAS, the Sellers intend to sell to the Purchaser and the Purchaser intends
to purchase from the Sellers all of the Sellers’ shares in the Company (the
“Sale Shares”) on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements herein contained and intending to be legally bound, the Parties agree
as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1.  PURCHASE AND SALE OF THE SALE SHARES

 

1.01         Purchase and Sale of the Sale Shares.  Upon the terms and subject
to the conditions of this Agreement, on the Closing Date (as defined in
Article 2.01 hereof), the Sellers shall sell, assign, transfer and deliver to
the Purchaser, and the Purchaser shall purchase and acquire from the Sellers,
all the Sale Shares, together with all rights attached or accrued thereto
including the right to all dividends and distributions declared, paid or made in
respect thereof on or after the date hereof.

 

1.02         Purchase Price.  In consideration of the sale and purchase of the
Sale Shares as provided in Article 1.01 hereof, the purchase price for Mr. Kuo
Jung Yang’s 76,500 shares shall be NT$59,730,653; for Ms. Hsueh O Lin’s 76,500
shares shall be NT$59,730,653; for Mr. Mong Hao Wu’s 17,000 shares shall be NT$
13,273,478 and the total purchase price for the entire Sale Shares shall be
NT$132,734,785 (collectively the “Purchase Price”).

 

ARTICLE 2.  THE CLOSING

 

2.01         The Closing.  Upon the terms and subject to the conditions of this
Agreement, the Closing of the transactions contemplated herein (the “Closing”)
shall take place at the office of Lee & Li, Attorneys-at-law at 7th Fl., 201 Tun
Hua North Road, Taipei, Taiwan, R.O.C on December 29, 2005 or such other date as
agreed to by the Parties (the “Closing Date”).

 

2.02         Deliveries by the Sellers and the Company.  At the Closing, the
Sellers shall or the Sellers shall cause the Company to, as applicable, deliver
each of the following to the Purchaser in form and substance satisfactory to the
Purchaser:

 

(1)           A receipt issued by the Sellers acknowledging the receipt of
payment of the Purchase Price and specifying the number of Sale Shares being
transferred to the Purchaser as of the Closing Date;

 

(2)           Share Certificates representing all the Sale Shares, duly endorsed
by each of the Sellers, together with all necessary documents as required by the
Purchaser for registration of share transfer for the Sale Shares;

 

(3)           The shareholders’ roster of the Company having registered therein
the Purchaser as the shareholder holding the Sale Shares (the shareholders
roster shall be duly affixed with seals of the Company and its Chairman of the
Board of Directors);

 

(4)           All other documents, certificates, instruments, chops and writings
required to be delivered by the Sellers pursuant to this Agreement or otherwise
required in connection therewith.

 

2.03         Payment by the Purchaser. The Purchase Price shall be divided into
two

 

--------------------------------------------------------------------------------


 

installments. The Purchaser shall pay an initial payment of NT$39,820,435,
equivalent to 30% percent of the Purchase Price (the “Initial Payment”), to the
Sellers on the Closing Date to the accounts designated by the Sellers as set
forth in Schedule 1 hereof, and the second payment of NT$, 92,914,350 equivalent
to 70% percent of the Purchase Price (the “Second Payment”), on or prior to
March 31, 2006.  When making the Initial Payment, the Purchaser shall withhold
the amount of NT$398,204, which shall represent the 0.3% Securities and
Transaction Tax on the entire Purchase Price, The Purchaser shall forthwith pay
to the competent tax authorities the withheld amount of the Securities and
Transaction Tax payable on the sale of the Sale Shares.

 

The Parties acknowledge that the Purchase Price is based on the assumption that
the net book value of the Company on the Closing Date (the “Closing Book Value”)
will be equal to the net book value reflected on the unaudited balance sheet of
the Company as of December 25, 2005 (the “December Book Value”).  Accordingly,
the Parties agree that if the Closing Book Value turns out to be different from
the December Book Value, the Parties shall make an upward or downward adjustment
to the Purchase Price by March 31, 2006, on a dollar for dollar basis based on
the balance sheet as of December 31, 2005.  The amount of the adjustment hereto
shall be deducted from or added to the amount of the Second Payment.

 

ARTICLE 3.  CONDITIONS PRECEDENT

 

3.01         Purchaser’s Conditions to Closing.  The obligation of the Purchaser
to purchase the Sale Shares is subject to the satisfaction of following
conditions precedent on or before the Closing Date, unless waived by the
Purchaser in writing:

 

(1)           All government approvals for the transaction contemplated herein
have been obtained, including without limitation to the approvals of the R.O.C.
Investment Commission (the “FIA Approval”) for the Purchaser’s purchase of the
Sale Shares.

 

(2)           The Sellers’ representations and warranties set out in Schedule 2
shall remain true and correct as of the Closing Date.

 

(3)           No material adverse change in the financial and business
conditions, operations or prospects of the Company shall have occurred and be
continuing.

 

(4)           Each of the directors and supervisors of the Company shall have
resigned from his/her office effective immediately upon the Closing Date and the
originals of their respective resignation letters are provided to the Purchaser
at the Closing.

 

--------------------------------------------------------------------------------


 

ARTICLE 4.  COVENANTS, UNDERTAKINGS, AND GUARANTEES

 

4.01         Continuing Operation. The Sellers hereby covenant and undertake to
cause the Company to operate its business in all material respects in the
ordinary course of business consistent with past practice following the signing
date of this Agreement to the Closing Date.  The Sellers further undertake to
assure that the Company will not, from signing of the Agreement to the Closing
Date, (i) issue and/or agree to issue any dividends or other distributions or
loans to their shareholders; (ii) pay and/or agree to pay any bonuses to
employees; (iii) enter into any finance agreement, lease or mortgage agreement
for existing and new assets; (iv) redeem or repay any shares or corporate bonds;
(v) issue or offer to issue any new shares or corporate bonds in whatsoever
class or type; (vi)increase salaries other than in the normal course of business
at the normal review dates; (vii) acquire or dispose any assets, including any
intangible assets or equity stocks; (viii) take any corporate action to amend
any corporate constitutive documents or by-laws, elect any new directors or
supervisors, or remove any corporate officers; (ix) grant any license concerning
any of the Intellectual Property Rights of the Company; or (x) conduct any other
activities materially deviating from the normal course of the business of the
Company.

 

4.02         Further Assurance.              Each of Sellers and Purchaser shall
use its best efforts to consummate in a timely manner the purchase and sale of
the Sale Shares. The Parties further agree to perform (or procure the
performance of) all further acts and things, and execute and deliver (or procure
the execution and delivery of) such further documents, as may be required by law
or as the other third parties may reasonably require, whether on or after
Closing, to implement and/or give effect to this Agreement and the sale of the
Sale Shares contemplated by it and for the purpose of vesting in the Purchaser
the Sale Shares to be transferred to it pursuant to the provisions of this
Agreement. The Sellers further undertake to facilitate the Purchaser to take
over the operation of the Company after the Closing, including without
limitation to assisting in the replacement of directors, supervisors, officers,
or company secretaries, the application(s) for amendment to the corporate
registration of the Company, delivering or causing to be delivered any and all
of the license certificates, permits, corporate documents, bank account
passbooks, keys, books and accounts, agreements and contracts, and corporate
seals of the Company, any other seals or chops that the Company may be using in
its daily operation, the chops or seals of the chairman of the Company, and such
other things or documents that are required for the operation of the Company.

 

4.03         Non Competition. In consideration of the amount of payment received
under this Agreement, the Sellers agree not to, for one year from the execution
of this Agreement, directly or indirectly, in the R.O.C., conduct any business
that is same or related to either (i) the business of the Company or (ii) the
business directly or indirectly owned by the Purchaser that is same or related
to the business of the Company (“Non-compete Business”), including without
limitation, the provision of services or products that are same or similar to
Non-compete Business, or concerning the Non-compete Business, the solicitation
or diversion of any of the

 

--------------------------------------------------------------------------------


 

customers or accounts of the Company, or the entity directly or indirectly owned
by the Purchaser for any purpose.

 

4.04         Non Disclosure.   Each of the Sellers shall not divulge, disclose,
reproduce or distribute to any person or entity any confidential information
pertaining to the Company, or the Purchaser including, without limitation, the
Proprietary Information (as defined below) of the Company, or the Purchaser, or
any of their respective shareholders, directors, officers, employees or
customers.  Each of the Sellers shall abide by his/her obligations under the
R.O.C. Trade Secrets Act and other relevant laws. For the purpose of this
Agreement, “Proprietary Information” shall mean all materials, vendors and users
lists, designs, plans, specifications, intellectual property and intellectual
property applications, trade secrets, sales and marketing information, computer
applications, methods and policies of doing business, and any other proprietary
information and data.

 

4.05         Termination of Lease Agreements and Release.  The Purchaser
executed a Lease Agreement with the Company on March 16, 1999 for the lease of
land and factory buildings located at 4 Tse-Chiang San Road, Nan-Kang Industrial
Park, Nanto City (the “Premises”).  The Sellers acknowledge that at the Closing
Date, as soon as the Purchaser acquires the ownership of the Premises, the Lease
Agreement shall be terminated automatically.  The Sellers agree that all rentals
as well as any other compensation in connection with the Lease Agreement have
been fully paid by the Purchaser and the Sellers have no interest or claims
against the Company or the Purchaser in connection with the Lease Agreement. 
The Sellers further agree to waive any and all claims and legal rights against
the Company, the Purchaser and their directors, employees, and shareholders
arising out of the lease of the Premises or any other operations of the Company.

 

4.06         Repayment of Company Loans.  The Parties acknowledge that the
Company has certain borrowings from several individuals amounting to
NT$102,015,216 in total (the “Company Debts”).  In order to strengthen the
finance of the Company, the Purchaser hereby agrees to repay, or to cause the
Company to repay, the full amount of the Company Debts as set forth in details
in Schedule 3.  The repayment shall be divided into two installments.  The first
installment shall be NT$30,604,565, equivalent to 30% percent of the amount of
the Company Debts, and paid upon the Closing, and the second installment shall
be NT$71,410,651, equivalent to 70% percent of the Company Debts, and paid on or
prior to March 31, 2006.

 

The obligation of the Purchaser to effect the payments to the creditors is
subject to the satisfaction of the following conditions, unless waived by the
Purchaser in writing:

 

(1)   The creditors shall each provide a certificate of repayment to the
Purchaser, which shall be notarized if so requested by the Purchaser and shall
be in a form satisfactory to the Purchaser, to prove the complete repayment and
discharge of the borrowings.

 

--------------------------------------------------------------------------------


 

(2)   The creditors shall provide the Purchaser with proof of the borrowings in
form and substance satisfactory to the Purchaser.

 

(3)   The creditors shall provide any documentation and necessary help as
requested by the Purchaser in the event that the competent tax authority demands
the Purchaser to submit more evidence for the existence of the borrowings and
their repayment.

 

ARTICLE 5.  SURVIVAL OF WARRANTIES; INDEMNIFICATION

 

5.01         Indemnification by Each Seller.  Each of the Sellers hereby agrees
to jointly and severally indemnify, defend and hold harmless the Purchaser
(including its officers, employees, directors, shareholders, assigns and
successors) from and against any and all claims, actions, deficiencies,
assessments, liabilities, losses, damages, costs, expenses, judgments and
settlements against the Company and/or the Purchaser, including reasonable legal
fees, of any kind (collectively, “Claims”) relating to or arising out of or in
connection with or incidental to any breach by any Seller of any representation
or warranty under Schedule 2 of this Agreement or the failure of any Seller to
perform any of his/her covenants, undertakings or obligations under this
Agreement and compensate any damages or losses that the Purchaser may suffer
from the breach of this Agreement by any Seller. The indemnification obligations
described herein shall survive the termination, rescission or expiration of this
Agreement.  For the purpose of this Article 5.01, any damages or losses to the
Company shall be deemed as the losses or damages to the Purchaser.

 


ARTICLE 6.  CANCELLATION


 

6.01         Cancellation Prior to Closing.  This Agreement may be canceled at
any time prior to the Closing:

 

(1)           by mutual written consent of the Purchaser and the Sellers;

 

(2)           by the Purchaser, if the FIA Approval cannot be obtained within a
certain period of time for causes not attributable to the Purchaser;

 

(3)           by the Purchaser, if there has been a material violation or breach
by any of the Sellers of any agreement, representation or warranty contained in
this Agreement and Schedule 2; or

 

(4)           by the Purchaser, in the event that by December 31, 2005, the
Sellers are not able to complete the transfer of Sale Shares to the Purchaser.

 

6.02         Procedure and Effect of Cancellation Prior to Closing.  In the
event of

 

--------------------------------------------------------------------------------


 

cancellation of this Agreement pursuant to Article 6.01, written notice thereof
shall forthwith be given to the other Party and this Agreement shall be canceled
and the transactions contemplated hereby shall be abandoned, without further
action by any of the Parties.  If this Agreement is canceled as provided in
Article 6.01:

 

(1)           no Party nor any of its directors, officers or affiliates shall
have any liability or further obligation to any other Party or to its directors,
officers or affiliates pursuant to this Agreement; provided, that this is not
intended to release any Party of any liability it may otherwise have for a
breach of any provision of this Agreement before the cancellation, and

 

(2)           all filings, applications and other submissions made pursuant to
this Agreement shall, to the extent practicable, be withdrawn from the agency of
other person to which made.

 

ARTICLE 7.  MISCELLANEOUS

 

7.01         Non-Waiver.  Any failure or delay by any Party in exercising any
right, power or remedy shall not preclude the further exercise thereof, and
every right, power of remedy of the Parties hereto shall continue in full force
and effect until such right, power or remedy is specifically waived in writing
by the relevant Party.

 

7.02         Transactional Expenses.  Whether or not the transactions
contemplated by this Agreement are consummated, each Party shall pay its own
fees and expenses incident to the negotiation, preparation, execution, delivery
and performance hereof, including without limitation, the fees and expenses of
its counsel, accountants and other experts.

 

7.03         Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be (i) personally delivered,
(ii) transmitted by telecopier (with confirmation by mail, postage prepaid,
registered or certified, return receipt requested, or by airmail in the event of
mailing for delivery outside of the country in which mailed), or
(iii) transmitted by an overnight courier, to the other Party as follows, as
elected by the Party giving such notice:

 

To the Purchaser:

Attention: J. Patrick Ervin

Address:

One Hardinge Drive


 


ELMIRA, NY 14902-1507

 

USA

 

Fax: 002-1-607-735-0474

 

To the Sellers:

Attention: Gordon G. R. Yang

Address: No.22, Sinping Lane, Taiping City, Taichung County 411, Taiwan, R.O.C.

Fax: 04-278-9323

 

--------------------------------------------------------------------------------


 

Except as otherwise specified herein, all notices and other communications shall
be deemed to have been duly given on the date of receipt.  Any Party may change
its address for purposes hereof by notice as aforesaid to the other Party.  The
Sellers specifically authorize Mr. Gordon G. R. Yang to receive and issue any
and all notices in connection with this Agreement and be bound by such notices
as if made by themselves.

 

7.04         Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
Parties without the prior written consent of the other Party, except that the
Purchaser may assign its rights under this Agreement to its affiliates by
serving a written notice to the Sellers without the prior consent of the
Sellers.

 

7.05         Governing Law.  This Agreement shall be construed, interpreted and
governed by the laws of the R.O.C., and the Parties hereby consent to the
exclusive jurisdiction of the Taipei District Court for the first instance in
any dispute arising hereunder.

 

7.06         Entire Agreement.  This Agreement, including the Schedules hereto,
and the other documents and certificates delivered pursuant to the terms hereof,
constitute the entire agreement of the Parties in respect of the transactions
contemplated herein.  There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein.  This Agreement supersedes all prior agreements and
understandings among the Parties with respect to the transaction contemplated
herein.

 

7.07         Severability.  In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any of
the other provisions hereof, which shall nevertheless remain in full force and
effect, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions had never been contained herein.

 

7.08         Language.  This Agreement shall be executed in the English
language.  Any version hereof in any other language shall be for reference
only.  In the event of any conflicts or discrepancies between the English and
translated versions, the English one shall prevail and govern the meaning of
this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

Hardinge Taiwan Limited

 

 

/S/ J.PATRICK ERVIN-

 

By: J. Patrick Ervin

Title: Chairman

 

 

/S/ GORDON G. R. YANG-

 

Gordon G. R. Yang ([g10451kii004.jpg])

ID No.:

Address: No.22, Sinping Lane, Taiping City, Taichung County 411, Taiwan, R.O.C.

 

 

/S/ YANG LIN, HSUEH-O

 

Yang Lin, Hsueh-O ([g10451kii005.jpg])

ID No.:

Address: 3 Fl.-6, 286 Mei-Chuan West Road, Section 4, Taichung City, Taiwan,
R.O.C.

 

 

/S/ MON HOW WU—

 

Mon How Wu ([g10451kii006.jpg])

ID No.:

  ADDRESS: 1F., NO.206, SEC. 1, CHONGDE RD., NORTH DISTRICT, TAICHUNG CITY 404,
TAIWAN,

 

R.O.C.Schedule 1

 

Shareholder

 

Number of Shares

 

Purchase Price (NT$)

 

Gordon G. R. Yang
([g10451kii007.jpg])

 

76,500

 

59,730,653

 

Yang Lin, Hsueh-O
([g10451kii008.jpg])

 

76,500

 

59,730,653

 

Mon How Wu
([g10451kii009.jpg])

 

17,000

 

13,273,479

 

 

SCHEDULE 2: REPRESENTATIONS AND WARRANTIES

 

This Schedule is incorporated by reference into the Share Purchase Agreement and
constitutes the Sellers legal, valid and binding obligations.

 

1.             Each Seller.  Each of the Sellers hereby represents and warrants
to the Purchaser that:

 

(1)           He/she owns the portion of the Sale Shares registered under
his/her name free and clear of any trusts, liens, pledges, security agreements,
options, restrictions, encumbrances or charges of whatever nature, and has full
legal right, power and authority, without the prior or subsequent approval of
any person, government body or court, to sell, transfer, assign and

 

--------------------------------------------------------------------------------


 

deliver the Sale Shares as provided in this Agreement, and such delivery will
convey to the Purchaser lawful, valid, marketable and indefeasible title to the
Sale Shares, free and clear of any trusts, liens, pledges, security agreement,
options, restrictions, encumbrances or charges of whatsoever nature.

 

(2)           There is no legal action, suit, proceeding, litigation, claim,
administrative proceeding or governmental action currently pending or threatened
that does or might affect: (i) such Seller’s interest in the Sale Shares, or
(ii) such Seller’s ability to convey to the Purchaser good, marketable and
unencumbered title to the Sale Shares, or (iii) such Seller’s authority to enter
into and perform this Agreement.

 

(3)           The Company is a company duly organized under the laws of the
R.O.C. and properly operates its business in accordance with all applicable laws
and regulations.  As of the date hereof, the Company has not issued any
preferred stock or entered into any agreement or made any similar arrangements
with any third parties granting such third party a privilege to subscribe new
shares to be issued by the Company in the future.

 

(4)     (a)  The Sellers have delivered to the Buyer accurate and complete
copies of:

 

(i)                the Company’s Articles of Association and Bylaws, including
all amendments thereto, as presently in effect;

(ii)               the shareholders roster of the Company; and

(iii)              the minutes and other records of the meetings and other
proceedings (including any actions taken by written consents or otherwise
without a meeting) of the shareholders of the Company and the board of the
Company since 1999; and

(iv)              the amended corporate registration card and business license

 

(b) There does not exist any violation of any of the provisions of the Company’s
Articles of Association or of any resolution adopted by the Company’s
shareholders.

 

(5)           The Sellers have provided the Buyer with (i) unaudited
consolidated balance sheet of the Company as of December 31, 2004, and
corresponding consolidated statements of income and cash flow statements; and
(ii) the unaudited balance sheet of the Company as of December 25, 2005, and
corresponding statements of income.  Such balance sheets and the notes thereto
are true, complete and accurate and fairly represent the assets and liabilities
of the Company as at the respective dates thereof, and fairly represent the
results of operations for the periods therein referred to, all in accordance
with the applicable generally accepted accounting principles consistently
applied throughout the periods involved. The Company has full and exclusive
title to all assets and properties reflected in the balance sheets.

 

--------------------------------------------------------------------------------


 

(6)           The Company has performed and duly and timely taken all action
necessary to enable it to perform when due all obligations under all agreements
and contracts and does not owe any duty or liabilities to any counterparties of
the agreements or the contracts.

 

(7)           The Company has never been subject to any insolvency, liquidation,
bankruptcy or similar proceedings.

 

(8)           The Company has timely and duly filed its tax returns, and has
fully paid up its tax obligations that are due and made reserve fully to cover
all tax assessed, including without limitation, the Income Tax through the year
of 2005.  In addition, the Company has also paid, withheld, or reserved all
labor insurances and national health insurance premium, pension fund reserve,
and withholding tax for its employees.

 

(9)           Annex 1 set forth a true and complete list of all Intellectual
Property Rights (as defined below) that are owned by and registered in the name
of the Company.  For the purpose of this Agreement, “Intellectual Property
Rights” shall mean all inventions, patents, copyrights, trade secrets,
trademarks, service marks, trade names, internet domain names and other
intellectual property rights, whether registered or pending registration.  To
the best of the Sellers’ knowledge, no employee or any other third party has any
claim to joint ownership of any Intellectual Property Rights of the Company. 
None of the Intellectual Property Rights is subject to any licensing arrangement
of whatever nature with any person or entity, or to any lien, pledge, or any
other encumbrance of whatever kind.  To the best of the Sellers’ knowledge, the
products and the Intellectual Property Rights of the Company are not being
infringed upon by any third party to such extent that it affects the business of
the Company.

 

(10)         Annex 2 set forth a true and complete asset lists of the Company
that the Company has furnished to the Purchaser which represent all of the
assets owned by the Company and these assets are free and clear of any trusts,
liens, pledges, security agreements, restrictions, encumbrances or charges of
whatever nature.

 

(11)         The Company has at all times complied with all applicable
environmental laws and regulations and no assets or properties owned by the
Company, regardless of whether actually used by the Company, are in a state that
would give rise to liability, including without limitation, for water, soil,
waste, and noise pollution, under applicable environmental laws and regulations
in force on or before the Closing Date.

 

(12)         The Company is in compliance with all material respects with its
obligations under all applicable laws, executive orders and other governmental

 

--------------------------------------------------------------------------------


 

regulations governing its employment practices, including, without limitation,
provisions relating to wages, hours, equal opportunity, and working conditions.

 

ANNEX 1: LIST OF INTELLECTUAL PROPERTY RIGHTS

 

Trademarks

 

Nation/ Type

 

Certificate Number

 

The term of Validity

 

ADVART

 

Taiwan/ Trademark- Type 7

 

900554

 

2000/8/16-2010/8/15

 

Shen-Long ([g10451kii010.jpg])

 

Taiwan/ Trademark- Type 7

 

922155

 

2001/1/1-2010/12/31

 

 

ANNEX 2: LIST OF ASSETS

 

Title

 

Quantity

 

Obtaining
Time

 

Original
Obtaining
Price (NT$)

 

Residual
Value
(NT$)

 

Original
Obtaining Price
- Residual Value
(NT$)

 

Original
Statement

 

New
Statement

 

Additional
Depreciation
amount in this
period (NT$)

 

Accumulated
Depreciation
(NT$)

 

Undiscounted
Balance (NT$)

 

Land

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land

 

6000 Ping

 

87.07.15.

 

6,225,003

 

6,225,003

 

—

 

 

 

 

 

 

 

 

 

6,225,003

 

Total

 

 

 

 

 

6,225,003

 

6,225,003

 

 

 

 

 

 

 

 

 

 

 

6,225,003

 

Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

1

 

69.06.01.

 

7,866,302

 

174,806

 

7,691,496

 

44

 

44

 

174,807

 

4,419,094

 

3,447,208

 

Plant

 

1

 

88.07.01.

 

72,772,074

 

2,021,446

 

70,750,628

 

35

 

35

 

2,021,447

 

13,139,405

 

59,632,669

 

Office Building

 

1

 

89.10.01

 

71,400,739

 

1,983,353

 

69,417,386

 

35

 

35

 

1,983,354

 

10,413,097

 

60,987,642

 

Total

 

 

 

 

 

152,039,115

 

4,179,605

 

147,859,510

 

 

 

 

 

4,179,606

 

27,971,594

 

124,067,521

 

Communication and Transportation Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Miscellaneous Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g10451kii011.jpg] (Polestar Elevator)

 

1

 

88.09.09.

 

428,571

 

47,619

 

380,952

 

8

 

8

 

47,619

 

301,587

 

126,984

 

Total

 

 

 

 

 

428,571

 

47,619

 

380,952

 

 

 

 

 

47,618

 

301,586

 

126,985

 

Production Equipment (Machine)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g10451kii012.jpg] (Automatic Capsule Manufacturing Machine)

 

1

 

74.07.24.

 

15,000,000

 

483,870

 

14,516,130

 

30

 

30

 

483,871

 

9,519,969

 

5,480,031

 

[g10451kii013.jpg](Automatic Capsule Manufacturing Machine)

 

1

 

75.03.25.

 

10,000,000

 

322,580

 

9,677,420

 

30

 

30

 

322,581

 

6,030,123

 

3,969,877

 

 

 

 

 

 

 

25,000,000

 

806,450

 

24,193,550

 

 

 

 

 

806,452

 

15,550,092

 

9,449,908

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

188,971,600

 

11,557,768

 

177,413,832

 

 

 

 

 

5,033,676

 

43,823,272

 

139,869,417

 

 

SCHEDULE 3: Creditors of the Company

 

Creditor

 

Amount of Borrowing (NT$)

 

Gordon G. R. Yang
([g10451kii014.jpg])

 

52,267,210

 

Shu Huei Wu
([g10451kii015.jpg])

 

21,387,184

 

Paul Ling
([g10451kii016.jpg])

 

6,935,322

 

Hsueh O Lin
([g10451kii017.jpg])

 

21,425,500

 

 

--------------------------------------------------------------------------------